Citation Nr: 0432706	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO). 

In July 2002 the veteran appeared at the RO and presented 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.

This case was previously before the Board and in September 
2003 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

There is no medical evidence of record, which relates any 
current lung disorder to service, to include asbestosis 
exposure.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, (West 2002); 38 C.F.R.§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The law and regulations require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a December 2001 statement 
of the case and a supplemental statement of the case dated in 
July 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The RO furnished the 
veteran a January 2000 questionnaire specially tailored to 
claims based on exposure to asbestos, which sought specific 
information relevant to the claim.  Further, in letters dated 
in January 2003 and February 2004, the Board and the RO, 
respectively, specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the VCAA letters mailed to the veteran 
in January 2003 and February 2004 were sent to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the VA has not specifically informed the veteran 
to provide any evidence in the claimant's possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, The 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.
 
The veteran testified in July 2002 that he was exposed to 
asbestos while serving in the United States Marine Corps.  He 
said that he carried an asbestos mitt, which he used 
primarily for changing machine gun barrels, as part of his 
military issue.  He also testified that he was exposed to 
asbestos insulated pipes on ships and a military brig in 
service, which he claims was in disrepair.   

The veteran's WD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge shows that the veteran's 
primary military occupation was "rifleman."  He served aboard 
the USS Monrovia during a period of deployment from October 
1965 to March 1966.  He also was a passenger on the USNS 
Walker on a voyage from Vietnam to Okinawa in July 1967 

The veteran's service medical records are negative for 
clinical documentation of asbestosis or any other pulmonary 
pathology, exclusive of an episode of acute bronchitis in 
July 1965.  On his medical examination for service separation 
in October 1968 a clinical evaluation of his lungs found no 
abnormality and a chest x-ray was interpreted to be negative.

In January 1971 the veteran was admitted as a voluntary 
patient to a VA medical facility for evaluation and treatment 
of symptoms of a passive aggressive personality.  
Notification of this admission to the Massachusetts 
Department of Mental Health showed that the veteran's current 
occupation was "Asbestos Worker." 

Private treatment records compiled between August 1991 and 
February 1999 include an August 1991 report of a chest x-ray, 
which noted as a diagnostic impression that the veteran had 
no active disease in the chest.  A subsequent February 1999 
pulmonary function test was interpreted to reveal mild 
obstructive disease.

When examined by VA in January 1998, in connection with a 
claim for service connection for post-traumatic stress 
disorder, the veteran described his work as a heat and frost 
insulator and made reference to working with heavy pipes.

A private physician, Dr. R. A. H., by request of the 
veteran's attorney, read a chest x-ray taken in January 1998 
in April 1999.  This physician noted that there were primary, 
and secondary sized opacities involving four lower lung zones 
as well as blebs and thickening of the interlobar fissure.  
Bilateral interstitial fibrosis consistent with asbestosis 
was the diagnostic impression noted.

Treatment records dated between August 1991 and February 1999 
and received in March 2001 show evaluation and treatment on 
an ambulatory care basis at the Massachusetts Respiratory 
Hospital.  The veteran was noted in August 1991 to be 
employed since 1969 as an insulator with off and on 
respiratory protection.  He was also noted to have daily 
exposure to fiberglass in the 1970s.

In a letter dated in January 2001 a private physician, 
R.G.T., M.D., reported that the 
veteran is receiving Serevent Inhaler to improve his 
respiratory status.  He further stated that the veteran 
reports previous exposure to asbestos while in the armed 
services, and attributes his breathing difficulties to that 
exposure.

A report of a January 2002 examination of the veteran by a 
physician at the Massachusetts Respiratory Hospital noted 
that the veteran reported asbestos exposure in service.  The 
veteran's chest was clear on physical examination. The 
diagnostic assessments included "asbestosis possibly."

Private treatment records dated from July 1993 to January 
2003 show treatment for various disabilities, primarily 
hypothyroidism, but do not show evaluation and/or treatment 
referable to asbestosis.  The veteran was noted in January 
2001 to be quite concerned regarding his respiratory status 
and to complain of shortness of breath particularly with 
increases of physical activity.  Examination of the lungs 
found them to be clear to forced inspiration and expiration.  
There were no wheezes heard.  Reactive airway disease and a 
history of previous exposure to asbestos were the pertinent 
diagnostic assessments.  He was treated in January 2003 for a 
sore throat and difficulty talking.  The assessment was 
bronchitis, sinusitis, and a history of asbestosis-service 
related.

The veteran was afforded a VA Pulmonary examination in 
January 2003.  The examiner reviewed the veteran's claims 
folder and he noted that the veteran claims to have been 
exposed to asbestos in service as a result of using an 
asbestos glove to change machine gun barrels. It was further 
noted that the veteran stated that he was exposed to pipes on 
ships that were covered with asbestos.  The examiner reported 
that the veteran was ague in his description and is not at 
all certain as to whether he had ever had significant 
exposure.  The veteran informed his examiner that following 
service he worked as a carpenter, building houses and was 
again exposed to asbestos.  The extent of this exposure was 
also reported to be unclear.  The veteran complained of some 
notable shortness of breath on exertion and occasional 
wheezing.  On physical examination the veteran's chest was 
clear.  Pulmonary function test revealed very mild reversible 
airways obstruction consistent with mild asthma.  The 
examiner noted that chest x-rays revealed a dirty appearance 
to the lower lung fields but added that he was unable to 
state with assurity that this represented interstitial 
disease.  The examiner concluded as a diagnostic impression 
that he was unable to document interstitial lung disease 
based on pulmonary function studies or on physical 
examination.  He added that the veteran does not appear to 
have had a significant asbestos exposure while in the 
Marines.  The examiner stated that it is more likely than not 
that the veteran does not suffer with significant asbestosis 
related to his period of active duty.

In a statement dated in February 2003, the veteran's private 
physician reported that he has followed the veteran since 
1993 and that during this time period he has been evaluated 
for asbestosis by several different specialists.  He observed 
that chest x-rays in January 1998 read by Dr. R.A. H. were 
interpreted to be consistent with bilateral interstitial 
fibrosis.    

The veteran's VA examiner in January 2003 was asked by the 
Board in its September 2003 remand to review the report of 
the January 1998 x-ray read by Dr. R.A. H. in April 1999.  In 
a March addendum to his January 2003 examination report this 
physician noted that he had been asked to comment on this 
report, which implies that the veteran has interstitial lung 
disease.  He observed that he had reviewed pulmonary function 
tests and x-rays obtained by VA.  He observed that the 
veteran's x-ray is not totally normal.  There were occasional 
nodular lesions, which do not resemble asbestosis, some of 
which may be the ends of vessels and some of which may be 
calcified granulomas.  He added that there are no reticular 
opacities, however, that are characteristic of asbestosis.  
He further noted that pulmonary function studies reveal no 
evidence of restriction, but only mild, reversible airways 
obstruction.  He concluded that in the absence of a strong 
history of asbestos exposure, with an x-ray that is not 
highly suggestive of asbestosis and with pulmonary function 
studies, which do not reveal restriction, he was unable to 
offer a diagnosis of asbestosis.

Analysis

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  Further, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other related asbestos-related diseases.  However, the VA 
has issued administrative guidelines for consideration by 
RO's when reviewing such claims.  These guidelines are 
currently found in VA Adjudication Procedural Manual M21-1, 
Part VI, Chapter 7, Paragraph 7.21 (previously, the 
guidelines were in DVB Circular 21-88-8).  These guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; the rating specialists are to develop 
any evidence of asbestosis exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  Again, these guidelines are not a 
legal presumption for service connection.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).

The record indicates that the veteran had both inservice and 
post service exposure to asbestosis.  In this regard, the 
service medical records show no evidence of lung disease.  
The first clinical evidence of lung disease was in the 1990s, 
many years after service.  

Dr. R. A. H in April 1999 interpreted a chest x-ray taken in 
January 1998 as showing primary, and secondary sized 
opacities involving four lower lung zones as well as blebs 
and thickening of the interlobar fissure.  Bilateral 
interstitial fibrosis consistent with asbestosis was the 
diagnostic impression.  However, Dr. H. did not conduct a 
physical examination of the veteran or obtain a medical 
history.  Furthermore, Dr. H. did not relate this disorder to 
the veteran's military service.  A January 2003 report 
contains an assessment of asbestosis, service related.  
However, this is related on history as reported by the 
veteran.  It is held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Leshore v.LeShore 
v. Brown, 8 Vet. App. 406 (1995).

Additionally, the VA examiner in January 2003, after 
reviewing current pulmonary function tests and x-rays 
concluded that he was unable to document interstitial lung 
disease.  The examiner stated that it is more likely than not 
that the veteran does not suffer with significant asbestosis 
related to his period of active duty.  Additionally, the 
examiner in March 2003 again reviewed the records, to include 
Dr. H's report. The examiner concluded that he was unable to 
offer a diagnosis of asbestosis. 
This conclusion was based on the absence of a strong history 
of asbestos exposure, an x-ray that was not highly suggestive 
of asbestosis and with pulmonary function studies, which did 
not reveal restriction.

Here the Board places considerable weight on the examination 
of the veteran by a VA physician in January 2003.  This 
examination is more probative as to the existence of 
asbestosis for several reasons not the least of which is the 
fact that the VA examiner undertook a physical examination of 
the veteran, considered related diagnostic testing and had 
access to the veteran's prior examinations and treatment 
records including those compiled during service.  

The veteran maintains his lung disorder is related to 
service.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses the required 
specialized medical training and knowledge, nor is it 
contended otherwise. 

There is no competent medical evidence of record which 
relates any current lung disorder to service to include in 
service asbestosis exposure.  Accordingly, service connection 
is not warranted.


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



